Exhibit 10.1

 

Employment Agreement of Kevin Lilly

 

This Employment Agreement (the “Agreement”) is effective as of the date of
execution shown below (the “Effective Date”), by and between SPX Corporation
(the “Company”), and Kevin Lilly (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as its Vice President,
Secretary and General Counsel; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his continued employment and wish to formalize that
agreement;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.             Employment.  The Company employs the Executive and the Executive
hereby accepts continued employment with the Company and appointment as its Vice
President, Secretary and General Counsel.  During the Employment Term (as
hereinafter defined), the Executive will have the title, status and duties of
the Vice President, Secretary and General Counsel and will report directly to
the Company’s Chief Executive Officer.  The Executive’s principal business
office shall be at the Company’s principal business office located in Charlotte,
North Carolina, and Executive’s principal family residence shall be located
within 50 miles of the Company’s principal business office for the duration of
the Employment Term.   If domiciled elsewhere on the date of Executive’s
execution of this Agreement, Executive shall relocate his principal family
residence to the area specified in this Paragraph.  Executive’s failure to
complete such relocation on or before April 30, 2006 shall render this Agreement
null and void.

 

2.             Term of Employment.  The term of employment (“Employment Term”)
will commence on the Effective Date, and will continue thereafter until one
(1) year from the Effective Date and will be automatically extended for
subsequent one (1) day periods for each day of the Employment Term that passes
after the Effective Date, unless sooner terminated by either party in accordance
with the provisions of this Agreement.  The intent of the foregoing provision is
that the Agreement becomes “evergreen” on the Effective Date so that on each
passing day after the Effective Date the Employment Term automatically extends
to a full one-year period.

 

3.             Duties.  During the Employment Term:

 

(a)           The Executive will perform duties assigned by the Company’s Chief
Executive Officer or the Company’s Board of Directors (the “Board”), from time
to time; provided that the Executive shall not be assigned tasks inconsistent
with those of the Vice President, Secretary and General Counsel.

 

(b)           The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Company’s Vice President, Secretary
and

 

--------------------------------------------------------------------------------


 

General Counsel.  However, the Executive may devote reasonable time to
activities such as supervision of personal investments and activities involving
professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do not interfere in any material way with the business
of the Company; provided that, the Executive cannot serve on the board of
directors of more than one publicly-traded company without the Board’s written
consent.  The time involved in such activities shall not be treated as vacation
time.  The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).

 

(c)           The Executive will perform his duties diligently and competently
and shall act in conformity with the Company’s written and oral policies and
within the limits, budgets and business plans set by the Company.  The Executive
will at all times during the Employment Term strictly adhere to and obey all of
the rules and regulations in effect from time to time relating to the conduct of
executives of the Company.  Except as provided in (b) above, the Executive shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any other person, firm or company that competes, conflicts
or interferes with the performance of his duties hereunder in any material way.

 

4.             Compensation and Benefits.  During the Executive’s employment
hereunder, the Company shall provide to the Executive, and the Executive shall
accept from the Company as full compensation for the Executive’s services
hereunder, compensation and benefits as follows:

 

(a)           Base Salary.  The Company shall pay the Executive at an annual
base salary (“Base Salary”) of Three Hundred Fifty Thousand Dollars ($350,000). 
The Board, or such committee of the Board as is responsible for setting the
compensation of officers, shall review the Executive’s performance and Base
Salary annually in January of each year, and determine whether to adjust the
Executive’s Base Salary on a prospective basis.  The first review shall be in
January 2007.  Such adjusted annual salary then shall become the Executive’s
“Base Salary” for purposes of this Agreement.  The Executive’s annual Base
Salary shall not be reduced after any increase, without the Executive’s
consent.  The Company shall pay the Executive’s Base Salary according to payroll
practices in effect for all officers of the Company.

 

(b)           Incentive Compensation.  The Executive shall be eligible to
participate in any annual performance bonus plans, long-term incentive plans,
and/or equity-based compensation plans established or maintained by the Company
for its officers, including, but not limited to, the 2005 Executive Bonus Plan
(“Bonus Plan”) and the SPX Corporation Stock Compensation Plan, all as the Board
(or appropriate Board committee) may determine from time to time in its
discretion.  For the 2006 bonus plan year, the Executive shall be eligible for a
target bonus under the Company’s Bonus Plan equal to 80% of his Base Salary
provided that all performance goals set by the Company are met.  The Board (or
appropriate Board committee) will determine and communicate to the Executive his
annual bonus plan participation for subsequent bonus plan years, no later than
March 31 of such bonus plan year.

 

2

--------------------------------------------------------------------------------


 

(c)           Executive Benefit Plans.  The Executive will be eligible to
participate in any executive benefit plans offered by the Company including,
without limitation, medical, dental, short-term and long-term disability, life,
pension, profit sharing and nonqualified deferred compensation arrangements, as
the Board may determine in its discretion.  The Company reserves the right to
modify, suspend or discontinue any and all of the plans, practices, policies and
programs at any time without recourse by the Executive, so long as the Company
takes such action generally with respect to other similarly situated officers.

 

(d)           Business Expenses.  The Company shall reimburse the Executive for
all reasonable and necessary business expenses incurred in the performance of
services with the Company, according to the Company’s policies and upon
Executive’s presentation of an itemized written statement and such verification
as the Company may require.

 

(e)           Perquisites.  The Company will provide the Executive with all
perquisites it provides to other similarly situated officers.  Such perquisites
shall not be less than those provided to the Executive on the Effective Date. 
The Company will also reimburse the Executive for annual income tax return
preparation and financial planning up to $20,000 per year.

 

(f)            Vacation. The Executive will be entitled to vacation in
accordance with the Company’s vacation policy for officers, but in no event less
than 5 weeks per calendar year.  The maximum vacation accrual allowed from year
to year and at any given time will equal Executive’s annual entitlement.  Once
the maximum accrual is reached, Executive will no longer accrue vacation until
the unused amount accrued is below the maximum level allowed.

 

(g)           Retiree Medical.  The Executive shall be entitled to receive
retiree medical benefits in accordance with the eligibility requirements and
plan offerings for access to retiree medical benefits provided generally to
full-time employees of the Company.  The Executive may cover his spouse or
dependents eligible at the time of retirement.  The cost of such benefits for
the Executive, his spouse and eligible dependents, will be 100% of the premiums
and shall be reimbursed by the Company on an annual basis up to the date the
Executive reaches Medicare eligibility due to age, at which point such
reimbursement shall cease.  Depending on the plan, all or a portion of the
reimbursement may be taxable.  Such benefits shall include prescription drug
coverage, but not dental or vision benefits unless included in the medical
plan.  Upon reaching Medicare eligibility due to age, Medicare shall become the
primary payor of medical/prescription benefits for the Executive, his spouse or
eligible dependents as applicable, and the reimbursement of premiums for such
coverage by the Company shall cease.  In the event that the Company terminates
retiree access to medical and/or prescription benefits generally for retirees,
the Executive shall be entitled to an annual reimbursement from the Company upon
proof of continued coverage for comparable medical and/or prescription coverage
under an individual policy or other group policy, subject to a maximum total
reimbursement of one and one-half times the applicable premium of the plan in
effect at the time retiree access is terminated at the appropriate coverage
level, and subject to maximum annual inflation adjustment thereafter of five
(5) percent.  Upon the death of the Executive, a surviving

 

3

--------------------------------------------------------------------------------


 

spouse will continue eligibility and reimbursement as described above. 
Surviving dependent children will not receive premium reimbursement beyond the
COBRA continuation period.  For all other COBRA qualifying events other than the
death of the Executive, reimbursement will cease upon commencement of the COBRA
continuation period.

 

5.             Payments on Termination of Employment.

 

(a)           Termination of Employment for any Reason.  The following payments
will be made upon the Executive’s termination of employment for any reason:

 

(i)            Earned but unpaid Base Salary through the date of termination;

 

(ii)           Any annual incentive plan bonus, for which the performance
measurement period has ended, but which is unpaid at the time of termination;

 

(iii)          Any accrued but unpaid vacation;

 

(iv)          Any amounts payable under any of the Company’s benefit plans in
accordance with the terms of those plans, except as may be required under Code
Section 401(a)(13); and

 

(v)           Unreimbursed business expenses incurred by the Executive on the
Company’s behalf.

 

(b)           Termination of Employment for Death or Disability.  In addition to
the amounts determined under (a) above, if the Executive’s termination of
employment occurs by reason of death or disability, the Executive (or his
estate) will receive a pro rata portion of any bonus payable under the Company’s
annual incentive plan for the year in which such termination occurs determined
based on the highest of (i) the actual annual bonus paid for the bonus plan year
immediately preceding such termination, or (ii) the target bonus for the bonus
plan year in which such termination occurs.  The Executive will be deemed to be
disabled upon the earlier of (i) the end of a six (6) consecutive month period
during which, by reason of physical or mental injury or disease, the Executive
has been unable to perform substantially all of his usual and customary duties
under this Agreement or (ii) the date that a reputable physician selected by the
Board, and as to whom the Executive has no reasonable objection, determines in
writing that the Executive will, by reason of physical or mental injury or
disease, be unable to perform substantially all of the Executive’s usual and
customary duties under this Agreement for a period of at least six
(6) consecutive months.  If any question arises as to whether the Executive is
disabled, upon reasonable request therefore by the Board, the Executive shall
submit to reasonable medical examination for the purpose of determining the
existence, nature and extent of any such disability.  In accordance with
Paragraph 10, the Board shall promptly give the Executive written notice of any
such determination of the Executive’s disability and of any decision of the
Board to terminate the Executive’s employment by reason thereof.  In the event
of disability, until the date of termination, the base salary payable to the
Executive under Paragraph 4 hereof shall be reduced

 

4

--------------------------------------------------------------------------------


 

dollar-for-dollar by the amount of disability benefits paid to the Executive in
accordance with any disability policy or program of the Corporation.

 

(c)           Termination by the Company Without Cause, or Voluntary Termination
by the Executive for Good Reason.  If the Company terminates the Executive’s
employment other than for Cause, or the Executive voluntarily terminates his
employment for Good Reason, in addition to the benefits payable under (a), the
Company will pay the following amounts and provide the following benefits:

 

(i)            The Base Salary and annual bonus that the Company would have paid
under the Agreement had the Executive’s employment continued to the end of the
Employment Term.  For this purpose, annual bonus will be determined as the
highest of (A) the actual bonus paid for the bonus plan year immediately
preceding such termination, or (B) the target bonus for the bonus plan year in
which such termination occurs.

 

(ii)           Continued coverage under the Company’s medical, dental, life,
disability, pension, profit sharing and other executive benefit plans through
the end of the Employment Term, at the same cost to the Executive as in effect
on the date of the Executive’s termination.  If the Company determines that the
Executive cannot participate in any benefit plan because he is not actively
performing services for the Company, the Company may provide such benefits under
an alternate arrangement, such as through the purchase of an individual
insurance policy that provides similar benefits or, if applicable, through a
nonqualified pension or profit sharing plan.  To the extent that the Executive’s
compensation is necessary for determining the amount of any such continued
coverage or benefits, such compensation (Base Salary and annual bonus) through
the end of the Employment Term shall be at the highest rate in effect during the
12-month period immediately preceding the Executive’s termination of employment.

 

(iii)          Executive perquisites on the same basis on which the Executive
was receiving such perquisites prior to his employment termination, including:
(A) reimbursement for club dues through the end of the Employment Term; and
(B) reimbursement of expenses relating to financial planning services, tax
return preparation and annual physicals through December 31 of the calendar year
that includes the first anniversary of the Executive’s employment termination. 
The Company will bear the cost of such perquisites, at the same level in effect
immediately prior to the Executive’s employment termination.  Perquisites
otherwise receivable by the Executive pursuant to this Paragraph shall be
reduced to the extent comparable perquisites are actually received by or made
available to the Executive without cost during the period following the
Executive’s employment termination covered by this Paragraph.  The Executive
shall report to the Company any such perquisites actually received by or made
available to the Executive.

 

5

--------------------------------------------------------------------------------


 

(iv)          The period through the end of the Employment Term shall continue
to count for purposes of determining the Executive’s age and service with the
Company with respect to eligibility, vesting and the amount of benefits under
the Company’s benefit plans to the maximum extent permitted by applicable law.

 

(v)           Any outstanding stock options, restricted stock or other
equity-based compensation awards shall immediately vest upon such termination
date, and any such stock options shall be immediately exercisable at any time
prior to the earlier of:  (A) one year; or (B) the stock option expiration or
other termination date.

 

(vi)          Outplacement services, as elected by the Executive (and with a
firm elected by the Executive), not to exceed $35,000 in total.

 

(d)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following without the Executive’s consent
(i) assigning duties to the Executive that are inconsistent with those of the
position of Vice President, Secretary and General Counsel for similar companies
in similar industries (except to the extent the Company promotes the Executive
to a higher executive position); (ii) requiring the Executive to report to other
than the Company’s Chief Executive Officer or the Company’s Board; (iii) the
failure of the Company to pay any portion of the Executive’s compensation within
10 days of the date such compensation is due; or (iv)  the Company’s failure to
continue in effect any applicable cash or stock-based incentive or bonus plan,
pension plan, welfare benefit plan or other benefit plan, program or
arrangement, unless the aggregate value of all such arrangements provided to the
Executive after such discontinuance is not materially less than the aggregate
value as of the Effective Date (using, for purposes of bonus plan comparisons,
the target bonus potential before and after any such discontinuance).

 

(e)           Cause.  For purposes of this Agreement, “Cause” shall mean: 
(i) the Executive’s willful and continued failure to substantially perform his
duties as an executive of the Company (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, and which gives the
Executive at least 30 days to cure such alleged deficiencies, (ii) the
Executive’s willful misconduct, which is demonstrably and materially injurious
to the Company, monetarily or otherwise, or (iii) the Executive’s engaging in
egregious misconduct involving serious moral turpitude to the extent that his
credibility and reputation no longer conforms to the standard of officers of the
Company.

 

(f)            Timing of Payments.  All payments described above shall be made
in a lump sum cash payment as soon as practicable (but in no event more than 10
days unless prohibited by applicable law or plan documents) following the
Executive’s termination of employment.  If the total amount of annual bonus is
not determinable on that date, the

 

6

--------------------------------------------------------------------------------


 

Company shall pay the amount of bonus that is determinable and the remainder
shall be paid in a lump sum cash payment at the time such bonuses are paid
generally.

 

6.             Assignment; Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors.  The Company may
not assign this Agreement without the Executive’s written consent, except that
the Company’s obligations under this Agreement shall be the binding legal
obligations of any successor to the Company by sale, and in the event of any
transaction that results in the transfer of substantially all of the assets or
business of the Company, the Company will use its best efforts to cause the
transferee to assume the obligations of the Company under this Agreement.  The
Executive may not assign this Agreement during his life.  Upon the Executive’s
death this Agreement will inure to the benefit of the Executive’s heirs,
legatees and legal representatives of the Executive’s estate.

 

7.             Interpretation.  The laws of the State of Delaware shall govern
the validity, interpretation, construction and performance of this Agreement,
without regard to the conflict of laws principles thereof.

 

8.             Withholding.  The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

9.             Amendment or Termination.  This Agreement may be amended at any
time by written agreement between the Company and the Executive.

 

10.           Notices.  Notices given pursuant to this Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery.  Notice to the Company shall be directed to:

 

SPX CORPORATION

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: General Counsel

 

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above.  Notices to or with respect
to the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

 

11.           Severability.  If any provisions(s) of this Agreement shall be
found invalid or unenforceable by a court of competent jurisdiction, in whole or
in part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated

 

7

--------------------------------------------------------------------------------


 

herein as so modified or restricted, or as if such provision(s) had not been
originally incorporated herein, as the case may be.

 

12.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and the Executive and supersedes all prior
agreements and understandings, written or oral, relating to the subject matter
hereof; provided, however, that: (i) the Executive’s Change in Control Agreement
dated December 5, 2006 shall remain in full force and effect, and payments and
benefits provided thereunder shall replace those provided in this Agreement to
the extent that such payments or benefits would otherwise clearly be
duplicative; and (ii) the Executive’s non-compete, non-solicitation,
confidentiality or similar restrictive covenants shall remain in full force and
effect.

 

13.           Consultation With Counsel.  The Executive acknowledges that he has
had a full and complete opportunity to consult with counsel of the Executive’s
own choosing concerning the terms, enforceability and implications of this
Agreement, and the Company has made no representations or warranties to the
Executive concerning the terms, enforceability or implications of this Agreement
other than as are reflected in this Agreement.

 

14.           No Waiver.  No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.  No modification, amendment or waiver of this Agreement nor consent to
any departure by the Executive from any of the terms or conditions thereof,
shall be effective unless in writing and signed by the Chairman of the Company’s
Board.  Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

15.           Effect on Other Obligations.  Payments and benefits herein
provided to be paid to the Executive by the Company shall be made without regard
to and in addition to any other payments or benefits required to be paid the
Executive at any time hereafter under the terms of any other agreement between
the Executive and the Company or under any other policy of the Company relating
to compensation, or retirement or other benefits.  Except as otherwise expressly
provided herein, payments or benefits provided the Executive hereunder shall be
reduced by any amount the Executive may earn or receive from employment with
another employer or from any other source.

 

16.           Survival.  All Sections of this Agreement survive beyond the
Employment Term except as otherwise specifically stated.

 

17.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning thereof.

 

18.           Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date shown below.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/ Kevin L. Lilly

 

By:

/s/ Christopher J. Kearney

 

Kevin Lilly

 

 

Christopher J. Kearney

 

 

 

Its: President and Chief Executive Officer

 

 

 

Date: January 6, 2006

 

9

--------------------------------------------------------------------------------